STONE, Circuit Judge.
I fully concur in the result announced in the opinion of Judge THOMAS, and I concur in the opinion except that I prefer to state a somewhat different view as to one phase of the issue of estoppel. As stated by Judge THOMAS, this issue is to be determined from the Missouri decisions. It seems to me that those decisions declare a rule which governs the situation here.
The situation is that section 19 of the Budget Act (Mo.St.Ann. § 12126s, p. 6434) expressly states that “no contract or order imposing any financial obligation on the county shall be binding on the county unless * * * there is a balance otherwise unencumbered to the credit of the appropriation to which the same is to be charged and a cash balance otherwise unencumbered in the treasury to the credit of the fund from which payment is to be made, each sufficient to meet the obligation thereby incurred and unless such contract or order bear the certification of the accounting officer so stating.” (Italics added.) Concededly, none of these quoted requirements was here present.
The Missouri rule is that, where a statute expressly states that, unless certain things are done, a contract by a political subdivision or a municipal corporation shall be invalid, there can be no estoppel urged to support the contract. Mullins v. Kansas City, 268 Mo. 444, 459, 188 S.W. 193; Seaman v. Levee District, 219 Mo. 1, 26, 117 S.W. 1084; Edwards v. Kirkwood, 147 *351Mo.App. 599, 614, 127 S.W. 378; W. W. Cook & Son v. City of Cameron, 144 Mo. App. 137, 142, 128 S.W. 269, 270; also see Phillips v. Butler County, 187 Mo. 698, 86 S.W. 231.
Applying this rule of law to the situation here must result in denying the estoppel urged by appellant.